Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao (Pub No. US 2019/0279841 A1, hereinafter Xiao).
	With regards to claim 1, Xiao teaches an alignment system, comprising: 
a first set of alignment marks having a plurality of segments separated into groups, the groups being symmetric to each other (see annotated Fig. 4E below, first set of alignment marks 2 and 7 with segments separated into groups and symmetric to each other); 
a second set of alignment marks orthogonal to the first set of alignment marks, the second set of alignment marks having a plurality of segments separated into groups, the groups being symmetric to each other (see annotated Fig. 4E, second set of alignment marks 4 and 5 with segments separated into groups and symmetric to each other); and 
a third set of alignment marks diagonal to the first set of alignment marks and the second set of alignment marks, the third set of alignment marks having a plurality of segments separated into groups and the groups are orthogonal to a respective neighboring group thereof (see Fig. annotated Fig. 4E, third set of alignment marks 1/8 and 3/6 diagonal to first set 2/7 and 4/5; groups designated within 1/8 and 3/6 can be interpreted as orthogonal to each other).


    PNG
    media_image1.png
    583
    490
    media_image1.png
    Greyscale


With regards to claim 6, Xiao teaches the system of claim 1, wherein the plurality of segments of the first set of alignment marks, the second set of alignment marks, and the third set of alignment marks have substantially similar length and width (see annotated Fig. 4E, sets of alignment marks with similar length and width).

With regards to claim 8, Xiao teaches the system of claim 1, wherein the plurality of segments in each of the groups are equidistant from a respective neighboring segments (see annotated Fig. 4E, plurality of segments shown are equidistant from a respective neighboring segments).

With regards to claim 9, Xiao teaches a method of determining misalignment using alignment marks, comprising: 
providing a first marking group on a substrate (see annotated Fig. 4E, first marking group 2/7); 
aligning a second marking group to the first marking group (see annotated Fig. 4E, second marking group 4/5); and  
11/14processing the substrate (see annotated Fig. 4E, substrate processed from 440); 
wherein a combination of the first marking group and the second marking group comprises a first set of alignment marks, a second set of alignment marks, and a third set of alignment mark, the third set of alignment marks are positioned to be diagonal to the first set of alignment marks and the second set of alignment marks, the first set of alignment marks has a plurality of segments separated into groups, the groups of the first set being symmetric to each other, the second set of alignment marks has a plurality of segments separated into groups, the groups of the second set being symmetric to each other, and the third set of alignment marks having a plurality of segments separated into groups and the groups of the third set of alignment marks are orthogonal to a respective neighboring group thereof (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao as applied to claim 1 above.
With regards to claim 7, Xiao is silent teaching the system of claim 1, wherein a translational tolerance between a center point the third set of alignment marks and a center point formed by the first set of alignment marks and the second set of alignment marks is less than 1 micron.
It would have been obvious to one of ordinary skill to determine the optimum translational tolerance (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed translational tolerance for a particular manufacturing requirement for quality assurance.

Claim(s) 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao as applied to claim 9 above.
With regards to claim 12, Xiao is silent teaching the method of claim 9, further comprising: determining a rotational displacement between the first marking groups and the second marking groups.
It would have been obvious to a person having ordinary skill in the art at the time of filing to determine rotational displacement in order to properly align the marking groups correctly for future processing steps that require a particular orientation.

With regards to claim 13, Xiao is silent teaching the method of claim 12, wherein a tolerance range of the rotational displacement is less than 1 degree.
It would have been obvious to one of ordinary skill to determine the optimum rotational displacement (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed rotational displacement for a particular manufacturing requirement for quality assurance.

With regards to claim 14, Xiao teaches the method of claim 9, further comprising: 
a center point of the first marking group and a center point of the second marking group when the center point of the first marking group is misaligned with the center point of the second marking group (see annotated Fig. 4E, center points from 2/7 and 4/5 have misaligned center points).
Xiao, however, is silent determining the translational displacement of the center points.
It would have been obvious to a person having ordinary skill in the art at the time of filing to determine translational displacement in order to properly align the marking groups correctly for future processing steps that require a particular orientation.

With regards to claim 19, Xiao is silent teaching the method of claim 9, wherein the first set of alignment marks, the second set of alignment marks, and the third set of alignment mark are disposed on a center of the substrate.
It would have been obvious to a person having ordinary skill in the art at the time of filing that the position of the first, second, and third sets of alignment marks can be placed on the center of a substrate since a rearrangement of these marks does not really have patentable significance on design choice of the marks.  Here, one would place the marks on substrate center for a manufacturing processing requirement.

Allowable Subject Matter
Claims 2-5, 10, 11, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML